Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent. In exercising our scope of review it is our duty to see that summary disposition is permitted only in the clearest of cases. Huffman v. Aetna Life and Casualty Co., 337 Pa. Superior Ct. 274, 486 A.2d 1330 (1984). Certainly, the circumstances of the instant case are not so clear as to require summary disposition.
Effective competitive bidding requires that all prospective bidders be given public notice, by advertisement, of the specifications so that they can be informed Avhat is expected of them. This applies to material and substantial changes. Personal notice of material changes to those who have already submitted bids is insufficient since discrimination may easily be practiced under such circumstances. Page v. King, 285 Pa. 153, 131 A. 707 (1926).
The issue, therefore, is whether calling for a deduct bid at the last hour constituted a material change requiring a public advertised notice. This raises a material and substantial issue to be decided by the fact finder.
The trial court, in granting summary judgment, said that'the deduct requirement was neither mate*417rial nor substantial. I disagree. That Gardner received notice of the change personally and chose to submit a bid even though it lacked the proper advertising is not the issue. What is material and substantial is that the failure to advertise this change may seriously affect the integrity of the bidding process. Prospective bidders who may not have had knowledge of the new specification and have decided not to bid, might for whatever reason and in view of the change be willing to submit bids. A contract cannot be lawfully awarded when changes are made in the specifications unless the change is advertised. Page v. King.
In Philadelphia Warehousing and Cold Storage v. Hallowell, 88 Pa. Commonwealth Ct. 574, 490 A.2d 955 (1985), this court, quoting from American Totalisator Co. v. Seligman, 34 Pa. Commonwealth Ct. 391, 384 A.2d 242 (1977), aff’d 489 Pa. 568, 414 A.2d 1037 (1980), held that when an agency deviates from the requirements of competitive bidding by changing the terms of its proposal for bids, the proper procedure is to set aside all the bids, readvertise, and secure another open competitive bidding, so that all the bidders would be on an equal footing.
Accordingly, I would reverse.